651 So.2d 1344 (1995)
STATE of Louisiana
v.
Ben H. SCOTT.
No. 93-KH-0401.
Supreme Court of Louisiana.
March 17, 1995.
PER CURIAM:[*]
Writ granted; case remanded. The district court is ordered to appoint counsel for relator and conduct a hearing at which it will determine whether counsel erroneously informed relator that under the terms of the plea bargain counsel had negotiated, relator would remain eligible for diminution of sentence for good behavior, this in spite of the fact that under R.S. 15:571.3(C)(2), multiple offenders may not receive diminution of sentence. If the court determines that counsel did make such an error, it must determine whether, given relator's age and the 40-year sentence called for by the plea bargain, the error constituted ineffective assistance of counsel under the standards set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Hill v. Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 370, 88 L.Ed.2d 203 (1985); and State v. Washington, 491 So.2d 1337 (La.1986), namely, whether "there [was] a reasonable probability that, but for counsel's errors, [relator] would not have pled guilty and would have insisted on going to trial." Hill, 474 U.S. at 59, 106 S.Ct. at 370.
NOTES
[*]  VICTORY, J., not on panel.

MARCUS, WATSON and KIMBALL, JJ., would deny the writ.